DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In [0018], Applicant states “The traveling angle may be shafted to increase…”. The examiner believes that the phrase should rather be “The traveling angle may be shifted to increase…”
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Applicant uses the phrase “wherein the traveling angle is shafted to increase…”.  The examiner believes that the phrase should rather be “wherein the traveling angle is shifted to increase…”. 
Further, applicant uses the phrase “by the same angle according a plurality of times of pattern traveling.” The examiner believes that the phrase should rather be “by the same angle according to a plurality of times of pattern traveling.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what is being claimed, as, in light of the specification, it is not clear to the examiner what is intended to be meant by the claim. Specifically, “the moving robot travels an area, in which the moving robot travels equal to or less than a critical count, of traveling areas up to a previous pattern traveling.” The examiner has interpreted this to roughly mean: at the end of the traveling, the moving robot travels the shortest path.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durkos (US 20090228166 A1), hereafter Durkos.
Regarding claim 1, Durkos teaches a moving robot comprising:
A body which forms an appearance (Fig. 1, element 52);
A traveler which moves the body (Fig. 1, elements 18, 20, 34, 44);
A boundary signal detector which detects a boundary signal generated in a boundary area of a traveling area (0002, machine “sees” markers, which are used to define the outer limits of the operating area); and


Regarding claim 13, Durkos teaches a moving robot system comprising:
A boundary wire which defines a traveling area (0002, markers are used to define the outer limits of the operating area);
A moving robot which includes a body which forms an appearance (Fig. 1, element 52), a traveler which moves the body (Fig. 1, elements 18, 20, 34, 44), a boundary signal detector which detects a boundary signal generated in a boundary area of a traveling area (0002, machine “sees” markers, which are used to define the outer limits of the operating area), and a controller which controls a traveler so that the traveler performs pattern traveling a plurality of times in the traveling area, and controls the traveler so that a traveling angle during first pattern traveling and a traveling angle during second pattern traveling are different from each other (Figs. 3 and 4, first pattern, Fig. 5, second pattern, 0090, entire mowing pattern is rotated to prevent tracks due to repetitive mowing in the same pattern); and
A user terminal which transmits information on the traveling angle to the moving robot (0077, user interface attached to the embedded computer).

Regarding claim 2, Durkos teaches the moving robot of claim 1, but fails to teach wherein the controller controls the traveler so that the traveler performs pattern traveling in a zigzag mode in which the moving robot alternately travels a major and a minor axis (Fig. 3, disclosing when the robot travels in the horizontal it is travelling in the major y-axis, and when it turns, it travels, briefly, in the minor x axis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Durkos as applied to claims 1 and 13 above, and further in view of Hong (US 20080249661 A1), hereafter Hong.
Regarding claim 2, Durkos teaches the moving robot of claim 1, but fails to teach wherein the controller controls the traveler so that the traveler performs pattern traveling in a zigzag mode in which the moving robot alternately travels a major and a minor axis.
Hong, however, does teach wherein the controller controls the traveler so that the traveler performs pattern traveling in a zigzag mode in which the moving robot alternately travels a major and a minor axis (Fig. 5A-5C, major axis L, minor axis d, 0059-0061, zigzag pattern).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the major and minor axis of Hong in order to provide discrete paths making up the zigzag pattern. The motivation to combine is to ensure that as much surface area is covered in a single pass as possible.
Claim 14 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, the combination of Durkos and Hong teaches the moving robot of claim 2, and Hong further teaches wherein the controller defines an angle of the major axis with respect to a reference line of the 
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the different pattern traveling of Hong in order to provide multiple paths to cover the same area. The motivation to combine is to overlap the traveling area of the first pattern in order to ensure nothing is left behind or missed.

Regarding claim 4, the combination of Durkos and Hong teaches the moving robot of claim 2, and Hong further teaches wherein the controller sets the traveling angles of the first pattern traveling and the second pattern traveling so that the traveling angles are shifted by the same angle in directions different from each other with respect to the reference line (Fig. 5B, first pattern traveling p1 and second pattern traveling p2 are orthogonal to each other, with an implied reference line of 45 degrees).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the same angle shift of Hong in order to provide a uniform movement path. The motivation to combine is to ensure that the movement paths are uniform, so as to not leave any areas untouched.

Regarding claim 5, the combination of Durkos and Hong teaches the moving robot of claim 4, and Hong, further teaches wherein the controller sets the shifted traveling angle so that the shifted traveling angle is 1 to 90 degrees (Fig. 5B, patterns perpendicular to each other, traveling angle shifted 90 degrees)
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the angle shift of Hong in order to provide an alternate movement path. The motivation to combine is to ensure that the movement paths sufficiently overlap, so as to not leave any areas untouched.

Regarding claim 7, the combination of Durkos and Hong teaches the moving robot of claim 3, and Hong further teaches wherein the traveling angle is shafted to increase by the same angle according a plurality of times of pattern traveling (Fig. 5B, multiple passes shifted by 90 degrees).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the angle shift of Hong in order to provide an alternate movement path. The motivation to combine is to ensure that the movement paths sufficiently overlap, so as to not leave any areas untouched.

Regarding claim 9, the combination of Durkos and Hong teaches the moving robot of claim 3, and Hong further teaches wherein the controller sets angles of the minor axis and the major axis according to the traveling angle of a new major axis (Fig. 5B, minor axis and major axis angles are changed by 90 degrees during the second pass).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the setting of angles of Hong in order to provide a proper zigzag path. The motivation to combine is to ensure that major axis of movement remains consistent through the passes, in order to ensure the movement paths sufficiently overlap.

Regarding claim 15, the combination of Durkos and Hong teaches the moving robot system of claim 14, and Durkos further teaches wherein an application for the moving robot is stored in the user terminal (0008, sub-systems includes a computer to store data and store programs, 0077, user interface 100 is attached to the embedded computer).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the program storage of Durkos in order to provide a means of operating the mobile robot. The use of applications and user interfaces are well known within the art of mobile robot navigation.

	Regarding claim 16, the combination of Durkos and Hong teaches the moving robot system of claim 14, and Durkos further teaches wherein the controller transmits map information on the traveling area to the user terminal (0008, computer stores data, 0090, once mowing path is learned, a digital map of the field exists and is stored).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the map storage of Durkos in order to provide a means of generating a movement path. The motivation to combine is to ensure that the robot does not have to re-map the area on every pass, and rather can simply generate a movement path within the known environment.

	Regarding claim 17, the combination of Durkos and Hong teaches the moving robot system of claim 16, and Durkos further teaches wherein the map information visually indicates information on a structure other than the traveling area (Figs. 3-5, tree 303 located on the map, 0090, digital map of the field is stored, 0077, user interface 100 is attached to the embedded computer).
Durkos and Hong are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the visual indication of Durkos in order to provide a visual representation of the travel area. The motivation to combine is to allow the mobile robot to convey to the user information about the traveling area.


Claims 6, 8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkos in view of Hong as applied to claims 5, 7 and 15 above, and further in view of Johnson (US 20120029756 A1), hereafter Johnson.
Regarding claim 6, the combination of Durkos and Hong teaches the moving robot of claim 5, but fails to teach wherein the controller sets the traveling angle so that the traveling angle is 1 to 10 degrees.

Durkos, Hong, and Johnson are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the angle shift of Johnson in order to provide an alternate movement path. The motivation to combine is to ensure that the movement paths sufficiently overlap, so as to not leave any areas untouched.

Regarding claim 8, the combination of Durkos and Hong teaches the moving robot of claim 7, but fails to teach wherein the controller shifts the traveling angle by 15 degrees according to the pattern traveling.
Johnson, however, does teach wherein the controller shifts the traveling angle by 15 degrees according to the pattern traveling (0056, mower’s path may shift each time it executes boundary coverage, a shift may result from changing the pattern or by using an angle other than 45 degrees, Examiner’s Note: While not explicitly disclosing a change of 15 degrees, an “angle other than 45 degrees” would reasonably include 15 degrees).
Durkos, Hong, and Johnson are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the angle shift of Johnson in order to provide an alternate movement path. The motivation to combine is to ensure that the movement paths sufficiently overlap, so as to not leave any areas untouched.

Regarding claim 18, the combination of Durkos and Hong teaches the moving robot system of claim 15, but fails to teach wherein it further comprises:
A docking device to which the moving robot is docked to be charged; and
Wherein one end of the boundary area is disposed to be adjacent to the docking device.
Johnson, however, does teach wherein the moving robot system further comprises:
A docking device to which the moving robot is docked to be charged (0021, charging station 105); and

Durkos, Hong, and Johnson are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the charging station of Johnson in order to provide a means of charging the mobile robot. The motivation to combine is to ensure that the mobile robot can operate wirelessly and autonomously.

Regarding claim 19, the combination of Durkos, Hong, and Johnson teaches the moving robot system of claim 18, and Johnson further teaches wherein:
The docking device further includes a first wire terminal and a second wire terminal connected to a power source (0022, boundary drive circuit contained in charging station), and
One end of the boundary wire is connected to the first wire terminal and the other end of the boundary wire is connected to the second wire terminal (Fig. 1, charging station attached to both ends of the boundary wire, 0022, boundary drive contained in charging station).
Durkos, Hong, and Johnson are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the connection to the boundary wire of Johnson in order to provide power to the boundary wire. The motivation to combine is to induce a signal in the boundary wire, so that the mobile robot can properly detect the boundary signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durkos in view of Hong as applied to claim 3 above, and further in view of Peless (US 20050113990 A1), hereafter Peless.
Regarding claim 10, the combination of Durkos and Hong teaches the moving robot of claim 3, but fails to teach wherein the controller sets the traveling angle according to information on a structure other than the traveling area.

Durkos, Hong, and Peless are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the changing of travel angle of Peless in order to provide a means of avoiding objects in the traveling area. The motivation to combine is to ensure that the mobile robot does not contact an object or a structure that is located in the area.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Durkos in view of Hong as applied to claim 3 above, and further in view of Flann (US 20040193349 A1), hereafter Flann.
Regarding claim 12, the combination of Durkos and Hong teaches the moving robot of claim 3, but fails to teach wherein the controller sets the traveling angle so that, during the last pattern traveling, the moving robot travels an area, in which the moving robot travels equal to or less than a critical count, of traveling areas up to a previous pattern traveling.
Flann, however, does teach wherein the controller sets the traveling angle so that, during the last pattern traveling, the moving robot travels an area, in which the moving robot travels equal to or less than a critical count, of traveling areas up to a previous pattern traveling (0054, path sweeps back and forth across the area, the path covers the whole area while staying out of the “keep out” areas, and the path begins and ends on the borders of the outside area so that the total cost of the path is minimized, 0032, cost is a function of a remaining distance of the paths).
Durkos, Hong, and Flann are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the minimal travel area of Flann in order to provide a means of returning to a starting position. The motivation to combine is to ensure that as much of the area has been tread as possible before returning to the starting position.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Durkos, Hong, and Peless as applied to claim 10 above, and further in view of Zhao (CN 102920393 A), hereafter Zhao.
Regarding claim 11, the combination of Durkos, Hong, and Peless teaches the moving robot of claim 11, and Peless teaches wherein the controller sets a traveling angle (Fig. 2A, path is changed based on obstacle in the area).
The combination of Durkos, Hong, and Peless, however fails to teach wherein it sets the traveling angle according to directions of a window and a main door of an inner space.
Zhao, however, does teach wherein the mobile robot can detect a window and a door of an inner space (0056, machine 100 has the function of detecting the door and window edge).
Durkos, Hong, Peless, and Zhao are analogous because they are in the same field of endeavor, mobile robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the window and door detection of Zhao in order to provide further information for path determination. The motivation to combine is to provide further means to determine a path within the travelable area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kameyama (US 20210112708 A1) teaches an autonomous mower that travels in a zigzag pattern.
Ebrahimi Afrouzi (US 20190278291 A1) teaches a mobile robot that adjusts its path based on the traveling area.
Das (US 20160113195 A1) teaches a mobile robot that adjusts its path to take the shortest route to a specified landmark.
Kim (US 20140100736 A1) teaches a mobile robot with a charging station that travels a traveling area in a number of ways, including a zigzag pattern not comprised of right angles.
Chung (US 20100313364 A1) teaches a mobile robot moving in a zigzag pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM - 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664